IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
R. H., FATHER OF C.I.M.D.
AND H.A.M.D.,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4953

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed March 3, 2017.

An appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

Valarie Linnen, Atlantic Beach, for Appellant.

Stephanie C. Zimmerman, Deputy Director & Statewide Director of Appeals,
Children’s Legal Services, Bradenton; Kelly Swartz, Director of Legal Services &
Appellate Counsel, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.